104 F.3d 1407
323 U.S.App.D.C. 59
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CAESAR'S INVESTMENT, L.L.C. f/k/a Ceasar's Investment,L.L.C., and d/b/a Ramada Plaza Hotel, TanakaManagement, L.L.C., d/b/a Ramada PlazaHotel, Respondents.
No. 96-1390.
United States Court of Appeals, District of Columbia Circuit.
Dec. 2, 1996.

NLRB
ORDER ENFORCED.
Before:  SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges
JUDGMENT
PER CURIAM.


1
Upon consideration of the application for enforcement of an order of the National Labor Relations Board upon stipulation of the parties for consent judgment, and the proposed judgment submitted therewith, it is


2
ORDERED AND ADJUDGED that the application be granted.  The order of the National Labor Relations Board in the proceeding numbered 5-CA-24295, 5-CA-25105, 5-CA-25385, 5-CA-25386, 5-CA-25411, 5-CA-25453, and 5-CA-25510 is hereby enforced.


3
The Clerk is directed to issue forthwith a certified copy of this judgment to the National Labor Relations Board in lieu of formal mandate.